                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7
                                        EARNEST L. PRESCOTT,
                                   8                                                       Case No. 5:16-cv-01359-EJD
                                                          Petitioner,
                                   9                                                       ORDER DENYING PETITION FOR
                                                v.                                         WRIT OF HABEAS CORPUS
                                  10
                                        KELLY SANTORO,                                     Re: Dkt. Nos. 1, 25
                                  11
                                                          Respondent.
                                  12
Northern District of California
 United States District Court




                                  13          A California jury convicted Earnest L. Prescott of first-degree murder. The sentencing

                                  14   court applied an enhancement for the discharge of a firearm. He is currently incarcerated. He has

                                  15   petitioned this court for the writ of habeas corpus. For the reasons discussed below, the court

                                  16   denies the petition.

                                  17     I.   Background

                                  18          Mr. Prescott was jointly tried with Jason Jones for the June 6, 2010 murder of James

                                  19   Johnson. The Alameda County jury convicted Mr. Prescott and acquitted Mr. Jones on June 8,

                                  20   2012. The California Court of Appeal, in considering his direct appeal, described the facts of the

                                  21   case as follows:

                                  22                  On June 6, 2010, James Johnson was shot and killed as he walked
                                                      from his home to the store. He lived in the Acorn housing complex
                                  23                  in west Oakland, an area which was the territory of the “Acorn”
                                                      gang.
                                  24                  On the day of the shooting, defendant, then 16 years old, was in a
                                                      car heading over to Sycamore Street in west Oakland, part of the turf
                                  25                  of the “Ghost Town” gang. Armond Turner was driving, and
                                                      defendant was in the front seat with Laquisha Williams. Williams
                                  26                  was a crack dealer who at one time headed the “Q Team,” which
                                                      was allied with the “P Team.” Both “teams” were subsets of the
                                  27                  Ghost Town gang. Jason Jones, known as “2–9” and an individual
                                  28   Case No.: 5:16-cv-01359-EJD
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                                                          1
                                                 called “Duder,” both of whom were affiliated with P Team, as well
                                   1             as “three or four girls” were also in the car, which belonged to
                                                 Williams’s sister. Defendant was also affiliated with P Team.
                                   2
                                                 Williams wanted to buy some marijuana, so the group headed
                                   3             toward an Oakland neighborhood known as “Lower Bottoms,”
                                                 driving though the territory of the rival Acorn gang. Williams
                                   4             testified that while they were in Acorn territory, Jones said he saw a
                                                 man he thought was “Birdman,” who had knocked out his tooth
                                   5             while they were in jail. Both Officer Valle and Williams testified
                                                 they knew Dionte Houff went by the name “Birdman,” and that he
                                   6             was associated with Acorn. Jones and defendant convinced Turner,
                                                 the driver, to turn the car around anyway.
                                   7             Turner made a U-turn, drove back and parked in a lot by a housing
                                                 unit known as “Mohr 1.” Defendant and Jones got out of the car and
                                   8             entered the housing complex. They did not see Houff, but saw
                                                 Johnson, who was walking from his home at the Acorn housing unit
                                   9             toward Green Valley Foods. Defendant fired multiple shots at
                                                 Johnson, who fell to the ground. Johnson died from massive
                                  10             hemorrhaging due to multiple gunshot wounds.
                                  11             After defendant and Jones left the car but before the shooting,
                                                 Williams sent Duder to find out why the two were taking so much
                                  12             time in rival gang territory. She testified if an individual is from
Northern District of California




                                                 Ghost Town, it would be dangerous to be in Acorn. Williams then
 United States District Court




                                  13             heard seven or eight shots fired, and defendant, Duder and Jones
                                                 came running back to the car. Williams told police that when
                                  14             defendant got in the car, he had a silver and black gun, but at trial
                                                 she testified she did not remember seeing a gun. Williams told
                                  15             police defendant told her Jones “wanted to shoot” but defendant
                                                 “ran up on the dude.” At trial, Williams testified what she told
                                  16             police was “[n]ot really” true.
                                                 At the time of the shooting, Mignon Perry was at her mother’s home
                                  17             in the Mohr 1 unit, directly across from Johnson’s home. Perry
                                                 supported “Gas Team,” a subset of the Acorn gang. She knew
                                  18             Johnson well, and thought of him as a relative. From her kitchen
                                                 window, she saw Johnson headed toward the Green Valley store,
                                  19             which she knew was his “everyday routine.” She had just opened
                                                 the front door to ask him to pick something up for her when she
                                  20             heard multiple gunshots and Johnson shouting he had been shot.
                                  21             Perry’s mother slammed the front door shut, and through the
                                                 window, Perry saw the shooter with a semiautomatic gun in his
                                  22             hand. The shooter pointed his gun at Johnson, moved closer, and
                                                 aimed. After the shooting stopped, she opened the door and stepped
                                  23             outside, where she saw Johnson on the ground and the shooter
                                                 running away. The shooter turned around when Perry swore at him,
                                  24             giving her the opportunity to see “the front of him,” and make eye
                                                 contact with him. Perry saw no one else around. Perry stayed with
                                  25             Johnson, who was still alive but could not speak, until police
                                                 arrived.
                                  26             Perry described the shooter to police as an African–American male
                                                 between the ages of 16 and 18 years old, 6 feet and 1 inch tall,
                                  27             wearing a white T-shirt and blue jeans and carrying a silver
                                  28   Case No.: 5:16-cv-01359-EJD
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                                                          2
                                                      handgun. She would not provide a written statement at the time
                                   1                  because the crowd that had gathered told her not to say anything to
                                                      police. She later learned from “[p]eople from the neighborhood”
                                   2                  that Williams, Turner and defendant may have been involved in the
                                                      shooting. Perry was acquainted with Williams and Turner. She
                                   3                  logged on to Williams’s MySpace page, where she saw a
                                                      photograph of Williams with Turner and defendant, and recognized
                                   4                  defendant as the shooter.
                                   5                  In an interview with police, Perry identified defendant in the
                                                      MySpace photo as the shooter. Police also showed her still photos
                                   6                  from surveillance videos taken at Mohr 1, in which she was able to
                                                      identify defendant, Williams, and Williams’s car. The surveillance
                                   7                  videos show a man identified as defendant leaving Williams’s car
                                                      first and heading into the housing complex, followed by a second
                                   8                  man. About two minutes later, a youth got out of Williams’s car and
                                                      ran in the direction defendant and Jones had gone. Within 30
                                   9                  seconds, all three of them returned to the car, got in, and drove
                                                      away.
                                  10                  The day before the shooting, Williams hosted a memorial barbecue
                                                      for Anthony Dailey, known as “Active,” a Ghost Town gang
                                  11                  member killed in 2007. She had T-shirts made with Dailey's picture
                                                      on them for the event. Defendant, Jones and Dailey were close, and
                                  12                  defendant was wearing one of the memorial T-shirts on the day of
Northern District of California




                                                      the shooting.
 United States District Court




                                  13
                                                      Two days after the shooting, police arrested defendant and Williams
                                  14                  for the murder. Ultimately, defendant and Jones were charged with
                                                      murder. (Pen.Code, § 187, subd. (a).) The amended information
                                  15                  further alleged defendant personally and intentionally discharged a
                                                      firearm causing great bodily injury and death. (Pen.Code, §§
                                  16                  12022.5, subd. (a), 12022.53, subds. (b) & (d), 12022.7, subd. (a).)
                                                      Police found the gun used to kill Johnson a few weeks later, in the
                                  17                  course of investigating another shooting.         Police discovered
                                                      defendant was a contact in the cell phone of the individual from
                                  18                  whom the gun was recovered.
                                  19                  A few months after his arrest, defendant escaped from the juvenile
                                                      facility where he was being held for trial. In his cell, law
                                  20                  enforcement found two handwritten letters addressed to “Dear Lord”
                                                      in which he admitted “taking a human being life,” and asked for
                                  21                  forgiveness and a not guilty verdict.
                                       Dkt. No. 1-6 at 4-7.1
                                  22
                                              Neither Mr. Jones nor Mr. Prescott testified. Dkt. No. 14-8 at 10, 51-52. Following his
                                  23
                                       conviction, Mr. Prescott filed a direct appeal and petitioned the California courts for the writ of
                                  24
                                       habeas corpus. On April 14, 2015, the Court of Appeal affirmed the conviction and summarily
                                  25

                                  26
                                       1
                                  27    All citations are to this court’s docket entries. Pincites go to the ECF page number of each
                                       document.
                                  28   Case No.: 5:16-cv-01359-EJD
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                                                                           3
                                   1   denied his habeas petition. Dkt. Nos. 1-6 at 21, 14-13 at 3. He then petitioned the California

                                   2   Supreme Court for review of both decisions; the California Supreme Court denied the petitions.

                                   3   Dkt. Nos. 1-7, 1-8.

                                   4          Before this court, Mr. Prescott raises the following factual allegations: On September 28,

                                   5   2011, his trial counsel, John Plaine, received an unsigned letter dated September 19, 2011 that

                                   6   apologized for blaming “lil Earn” for the murder and stated, “I was told to say that it was you. But

                                   7   in reality it wasn’t you, it was Poony.” Dkt. No. 14-8 at 1-2. (the “2011 Letter”). Mr. Plaine

                                   8   assumed the letter was written by Mr. Jones and provided the letter to Jones’s attorney. Dkt. No.

                                   9   14-8 at 8. On May 8, 2012—after the trial had started—Mr. Prescott gave his attorney a letter

                                  10   dated January 25, 2012 and signed by Mr. Jones; that letter confessed to the murder and asserted

                                  11   that Mr. Prescott had nothing to do with it. Dkt. Nos. 14-7 at 24 (the “2012 Letter”), 14-8 at 9.

                                  12   On May 13, 2012, Mr. Plaine asked David DeGarmo, a retired investigator and document analyst
Northern District of California
 United States District Court




                                  13   for the Alameda County Public Defender’s Office, to analyze the handwriting in the letters. Dkt.

                                  14   No. 14-8 at 9, 19. A few days later, Mr. DeGarmo requested additional samples of Jones’s

                                  15   handwriting; Mr. Plaine provided him with an additional 21 pages of documents. Id. at 9. On

                                  16   May 24, 2012, Mr. DeGarmo told Mr. Plaine in a telephone call that he could not determine

                                  17   whether Mr. Jones had written the Letters. Id. at 9-10. Mr. Plaine neither pursued the inquiry

                                  18   further nor introduced either Letter as evidence. Id.

                                  19          In July of 2012—shortly after Mr. Prescott was sentenced—Mr. Jones agreed to an

                                  20   interview with an investigator retained by Mr. Plaine. Id. at 24, 52. Mr. Jones told the

                                  21   investigator that he had authored both Letters. Id. at 24, 52. He also stated that he, not Mr.

                                  22   Prescott, had shot Mr. Johnson, and described the events of the murder. Dkt. No. 14-10 at 48-58.

                                  23   The investigator recorded the interview with Mr. Jones’s consent. Id. at 24-25. In January 2014,

                                  24   Mr. Jones wrote a declaration in which he stated under penalty of perjury that he shot Mr.

                                  25   Johnson, that he authored both letters, that the 2012 Letter is accurate, that he blamed someone

                                  26   else for the murder in the 2011 Letter because he was struggling with coming forward with the

                                  27   truth, and that he is willing to testify. Dkt. No. 14-5 at 26-27. Mr. Prescott’s state habeas attorney

                                  28   Case No.: 5:16-cv-01359-EJD
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                                                          4
                                   1   retained a new handwriting expert, Patricia Fisher. Ms. Fisher opined that, based on the writing

                                   2   samples available to Mr. DeGarmo, a handwriting examiner could conclude it was highly probable

                                   3   that Mr. Jones wrote the 2011 and 2012 Letters. Dkt. No. 14-5 at 45. After analyzing newly-

                                   4   requested handwriting samples from Mr. Jones, she concluded that a competent handwriting

                                   5   examiner could render an opinion of identification that Mr. Jones wrote the Letters. Id. Such a

                                   6   conclusion is the highest level of confidence that multiple writings have the same author. Id.

                                   7    II.   Legal Standard

                                   8          Federal district courts may consider petitions for the writ of habeas corpus on behalf of “a

                                   9   person in custody pursuant to the judgment of a State court only on the ground that he is in

                                  10   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

                                  11   § 2254(a). “By its terms § 2254(d) bars relitigation of any claim ‘adjudicated on the merits’ in

                                  12   state court, subject only to the exceptions in §§ 2254(d)(1) and (2).” Harrington v. Richter, 562
Northern District of California
 United States District Court




                                  13   U.S. 86, 98 (2011). Section 2254(d) provides that a federal habeas court may review claims

                                  14   adjudicated by a state court on the merits where the adjudication “(1) resulted in a decision that

                                  15   was contrary to, or involved an unreasonable application of, clearly established Federal law, as

                                  16   determined by the Supreme Court of the United States; or (2) resulted in a decision that was based

                                  17   on an unreasonable determination of the facts in light of the evidence presented in the State court

                                  18   proceeding.” 28 U.S.C. § 2254(d).

                                  19          “[C]learly established Federal law” means the holdings—opposed to the dicta—of the

                                  20   Supreme Court at the time of the last reasoned state court decision. Thompson v. Runnels, 705

                                  21   F.3d 1089, 1096 (9th Cir. 2013) (citing Greene v. Fisher, 132 S. Ct. 38, 44-45 (2011)). Circuit

                                  22   court decisions “may be persuasive in determining what law is clearly established and whether a

                                  23   state court applied that law unreasonably.” Id. (quotation and citation omitted). “Under the

                                  24   ‘contrary to’ clause, a federal habeas court may grant the writ if the state court arrives at a

                                  25   conclusion opposite to that reach by [the Supreme] Court on a question of law or if the state court

                                  26   decides a case differently than [the] Court has on a set of materially indistinguishable facts.”

                                  27   Williams v. Taylor, 529 U.S. 362, 412-13 (2000). “Under the ‘reasonable application’ clause, a

                                  28   Case No.: 5:16-cv-01359-EJD
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                                                          5
                                   1   federal habeas court may grant the writ if the state court identifies that correct legal principle from

                                   2   [the Supreme Court’s] decisions but unreasonably applies that principle to the facts of the

                                   3   prisoner’s case.” Id. at 413. The district court “may not issue the writ simply because that court

                                   4   concludes in its independent judgment that the relevant state-court decision applied clearly

                                   5   established federal law erroneously or incorrectly. Rather, that application must also be

                                   6   unreasonable.” Id. at 411. “A state court’s determination that a claim lacks merit precludes federal

                                   7   habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the state court’s

                                   8   decision.” Richter, 562 U.S. at 101. So, “a state prisoner must show that the state court’s ruling

                                   9   on the claim being presented in federal court was so lacking in justification that there was an error

                                  10   well understood and comprehended in existing law beyond any possibility for fair-minded

                                  11   disagreement.” Id. at 103. As to § 2254(d)(2), “[a] state court decision ‘based on a factual

                                  12   determination will not be overturned on factual grounds unless objectively unreasonable in light of
Northern District of California
 United States District Court




                                  13   the evidence presented in the state-court proceeding.’” Stanley v. Cullen, 633 F.3d 852, 859 (9th

                                  14   Cir. 2011) (quoting Davis v. Woodford, 384 F.3d 628, 638 (9th Cir.2004)).

                                  15          The Supreme Court has repeatedly affirmed that AEDPA “imposes a highly deferential

                                  16   standard for evaluating state-court rulings and demands that state-court decisions be given the

                                  17   benefit of the doubt.” Hardy v. Cross, 565 U.S. 65, 66 (2011). The district court must presume

                                  18   any determinations of factual issues made by a state court to be correct, unless the petitioner can

                                  19   rebut the presumption by clear and convincing evidence. 28 U.S.C. § 2254(e)(1). “Section

                                  20   2254(d) applies even where there has been a summary denial.” Cullen v. Pinholster, 563 U.S. 170,

                                  21   187 (2011). So, “[w]here a state court’s decision is unaccompanied by an explanation, the habeas

                                  22   petitioner’s burden still must be met by showing there was no reasonable basis for the state court

                                  23   to deny relief.” Richter, 562 U.S. at 98.

                                  24   III.   Discussion

                                  25          Mr. Prescott raises three separate claims for relief under § 2254. The first claim is “[c]o-

                                  26   defendant Jones’ confessions were not introduced at trial in violation of Prescott’s right to due

                                  27   process and fair trial. Jones’ confessions establish Prescott’s actual innocence warranting relief.”

                                  28   Case No.: 5:16-cv-01359-EJD
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                                                          6
                                   1   Dkt. No. 1-2 at 4. Second, he contends that his “VIth Amendment right to effective counsel was

                                   2   violated. His trial counsel failed to investigate and establish before trial that co-defendant Jones

                                   3   authored letters confessing to the crime and exonerating Prescott.” Id. And his third claim argues

                                   4   that “Prescott’s VIth Amendment right to confront witnesses was violated. His conviction was

                                   5   based on material false testimony of one witness Prescott was not allowed to effectively impeach

                                   6   and cross-examine.” Id.

                                   7          a. Mr. Prescott’s First Claim

                                   8          Mr. Prescott supports his first claim by arguing that that during his state habeas

                                   9   proceedings, he presented sufficient new evidence to the California Court of Appeal to carry his

                                  10   prima facie case under the California Supreme Court decision People v. Duvall, 9 Cal. 4th 464,

                                  11   470, 886 P.2d 1252 (1995), so that the Court of Appeal should have issued an order to show cause

                                  12   to the State. Instead, the Court of Appeal summarily denied his petition. The Court of Appeals,
Northern District of California
 United States District Court




                                  13   he argues, erred in doing so. The petition suggests that this alleged error amounted to a

                                  14   “constitutional violation” that “probably resulted in the conviction of one who is actually

                                  15   innocent,” warranting relief under Murray v. Carrier, 477 US 478, 496 (1986), Schlup v. Delo,

                                  16   513 US 298, 327 (1995), and House v. Bell, 547 US 518, 537 (2006). In his traverse, he contends

                                  17   that the California Court of Appeal violated Prescott’s due process under Hicks v. Oklahoma, 447

                                  18   U.S. 343 (1980), by not issuing the order show cause pursuant to Duvall and by not considering

                                  19   his “new evidence” as required by In re Hall, 30 Cal. 3d 408 (1981). Mr. Prescott disclaims

                                  20   bringing a freestanding actual innocence claim. Dkt. No. 15 at 7. His first claim turns on the

                                  21   California Supreme Court decisions in Duvall and Hall.

                                  22          Mr. Prescott’s first claim cannot succeed for several reasons. First, and at the most basic

                                  23   level, the Court of Appeal’s purported errors are of California law, not federal law. He is not in

                                  24   custody “in violation of the Constitution or laws or treaties of the United States,” as § 2254

                                  25   requires. 28 U.S.C. § 2254(a); see also Hubbart v. Knapp, 379 F.3d 773, 779 (9th Cir. 2004)

                                  26   (“Federal habeas corpus relief is generally unavailable for alleged error in the interpretation or

                                  27   application of state law.”). Both Duvall and Hall are California Supreme Court cases that concern

                                  28   Case No.: 5:16-cv-01359-EJD
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                                                          7
                                   1   California law. In Duvall, the California Supreme Court granted review “to address certain

                                   2   procedural rules governing petitions for writs of habeas corpus in this state” because “the modern

                                   3   expansion of the availability of relief on habeas corpus . . . justif[ied] a clarification of the

                                   4   pleading rules applicable to such petitions.” 9 Cal. 4th at 470 (1995). The Duvall Court clarified

                                   5   the procedures for state courts assessing state habeas petitions. Specifically, the petitioner must

                                   6   first plead grounds for relief by stating, with particularity, the facts warranting relief, and by

                                   7   including documentary evidence, e.g. trial transcripts and/or affidavits, supporting the claim. Id.

                                   8   at 474. If the petitioner cannot make this showing that they are entitled to relief, then the state

                                   9   court should “summarily deny the petition.” Id. at 475. But, if the petitioner carries this prima

                                  10   facie case, then the court should issue an order to show cause to the respondent. Id. In articulating

                                  11   this framework, Duvall extends a line of California cases interpreting the California Penal Code

                                  12   sections regarding state habeas claims. Id. at 475, 476 (citing Cal. Penal Code § 1480); see also In
Northern District of California
 United States District Court




                                  13   re Lawler, 23 Cal. 3d 190, 194 (1979); In re Hochberg, 2 Cal. 3d 870, 875 n.4 (1970) (discussing

                                  14   Cal. Penal Code §§ 1476-77, 1483-84). Duvall does not implicate federal rights.

                                  15           Neither does Hall. Hall concerned evidence submitted at an evidentiary hearing in a state

                                  16   habeas proceeding. 30 Cal. 3d 408. There, the California Supreme Court, while relying on its

                                  17   own precedent, held that in a state habeas proceeding, a petitioner “may introduce ‘any evidence

                                  18   not presented to the trial court and which is not merely cumulative in relation to evidence which

                                  19   was presented at trial’ insofar as it assists in establishing his innocence.” Id. at 420 (quoting In re

                                  20   Branch, 70 Cal. 2d 200, 214 (1969)). Thus, under Hall, a state habeas petitioner may rely on

                                  21   “information either that was known or could have been discovered by diligent investigation before

                                  22   trial” so long as it is not cumulative, and they first present newly discovered evidence that raises

                                  23   doubt to their guilt. Id. This holding does not implicate federal rights. The Court of Appeal’s

                                  24   purported violations of Duvall and Hall are not cognizable under § 2254.

                                  25           In his traverse, Mr. Prescott tries to use Hicks as a hook to pull Duvall and Hall within the

                                  26   reach of § 2254. In Hicks, the Supreme Court considered the direct appeal of a state appellate

                                  27   court decision upholding the conviction and sentencing of a criminal defendant. The Supreme

                                  28   Case No.: 5:16-cv-01359-EJD
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                                                          8
                                   1   Court held that it violated due process for the trial court to give a jury instruction based on an

                                   2   invalid state law mandatory sentence provision, when the valid instruction would have allowed the

                                   3   possibility of a substantially shorter sentence. Id. at 346. The Supreme Court dismissed an

                                   4   argument that the case concerned purely procedural mattes of state concern:

                                   5                  Where, however, a State has provided for the imposition of criminal
                                                      punishment in the discretion of the trial jury, it is not correct to say
                                   6                  that the defendant’s interest in the exercise of that discretion is
                                                      merely a matter of state procedural law. The defendant in such a
                                   7                  case has a substantial and legitimate expectation that he will be
                                                      deprived of his liberty only to the extent determined by the jury in
                                   8                  the exercise of its statutory discretion and that liberty interest is one
                                                      that the Fourteenth Amendment preserves against arbitrary
                                   9                  deprivation by the State.
                                       Id. (citations omitted). Mr. Prescott contends that the same reasoning that applied to the state law
                                  10
                                       regarding sentencing also applies to Duvall and Hall, and so the Court of Appeal denied him due
                                  11
                                       process by not issuing an order to show cause. The Court of Appeal’s application of Hicks was
                                  12
Northern District of California
 United States District Court




                                       therefore unreasonable under § 2254(d)(1).
                                  13
                                              This argument applies Hicks far too broadly. The Court of Appeal’s summary dismissal
                                  14
                                       was not “so lacking in justification that there was an error well understood and comprehended in
                                  15
                                       existing law” concerning the application of Hicks. Richter, 562 U.S. at 103. Rather, “[t]he Ninth
                                  16
                                       Circuit has rejected a broad reading of Hicks.” McNally v. Frauenheim, 2018 WL 4006330, at *7.
                                  17
                                       In Gonzalez v. Wong, 667 F.3d 965, 995 (9th Cir. 2011), the Ninth Circuit held that Hicks did not
                                  18
                                       apply where the prosecutor’s closing argument in the penalty phase of a case allegedly violated
                                  19
                                       state law. And in Hubbart, the Ninth Circuit ruled that Hicks was inapplicable to a petitioner who
                                  20
                                       was subject to civil confinement under the Sexually Violent Predator Act because Hicks concerns
                                  21
                                       the sentencing of prisoners. 379 F.3d at 780. Other circuits have also declined to extend Hicks.
                                  22
                                       See, e.g., Simpson v. Norris, 490 F.3d 1029, 1034 (8th Cir.2007) (“Hicks represents a rather
                                  23
                                       narrow rule: some aspects of the sentencing process, created by state law, are so fundamental that
                                  24
                                       the state must adhere to them in order to impose a valid sentence.” (citation and quotation
                                  25
                                       omitted); Johnson v. Rosemeyer, 117 F.3d 104, 112 (3d Cir. 1997) (“Hicks involved an unusual
                                  26
                                       situation which the Supreme Court concluded required due process treatment.”).
                                  27

                                  28   Case No.: 5:16-cv-01359-EJD
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                                                          9
                                   1          Moreover, the court finds that the circumstances here are not like those in Hicks. There,

                                   2   the state appellate court upheld a mandatory 40-year sentence that was based on a constitutionally

                                   3   invalid law while the proper sentencing instruction would have allowed the jury to set the

                                   4   petitioner’s sentence as short as ten years. 447 U.S. at 346. The Supreme Court reasoned, “the

                                   5   petitioner had a statutory right to have a jury fix his punishment in the first instance, and this is the

                                   6   right that was denied . . . . [I]t is a right that substantially affects the punishment imposed.” Id.

                                   7   347. The appellate court deprived the petitioner of his right to have a jury consider a sentence as

                                   8   brief as ten years. Id. at 346-47. Mr. Prescott does not contend that there was such a deprivation

                                   9   of a statutory right here, nor does he identify any federal rights implicated by Duvall or Hall.

                                  10   Rather, he contends that he submitted enough evidence—including evidence admissible under

                                  11   Hall—to present a prima facie case and require the Court of Appeal to issue an order to show

                                  12   cause. The Court of Appeal’s summary denial of his state habeas petition indicates though that the
Northern District of California
 United States District Court




                                  13   Court of Appeal found that he had not stated a prima facie case for relief. Dkt. No. 14-13 at 3.

                                  14   “[S]ummary denial of a habeas petition on the merits reflects that court’s determination that ‘the

                                  15   claims made in th[e] petition do not state a prima facie case entitling the petitioner to relief.’”

                                  16   Pinholster, 563 U.S. at 188 n.12 (quoting In re Clark, 5 Cal. 4th 750, 780-81 (1993), superseded

                                  17   by statute on other grounds as stated in Briggs v. Brown, 3 Cal. 5th 808, 842 (2017)). Unlike the

                                  18   defendant in Hicks, Mr. Prescott was not denied a right; rather the Court of Appeal denied his

                                  19   petition on the merits. The Court of Appeal’s decision was neither contrary to, nor an

                                  20   unreasonable application of Hicks.

                                  21          Mr. Prescott also cites Cuero v. Cate to argue that the Court of Appeal’s decision violated

                                  22   his constitutional rights for similar reasons to those expressed above. 827 F.3d 879 (9th Cir.

                                  23   2016), cert. granted, judgment rev’d sub nom. Kernan v. Cuero, 138 S. Ct. 4, 199 L. Ed. 2d 236

                                  24   (2017). In reversing the Ninth Circuit’s decision based on the ordered remedy, the Supreme Court

                                  25   did not directly address the analysis that undergirds Mr. Prescott’s position here – that the State

                                  26   had violated the Cate petitioner’s constitutional rights by moving to amend the complaint after

                                  27   they had entered a plea deal. Kernan, 138 S. Ct. at 8 (“We shall assume purely for argument’s

                                  28   Case No.: 5:16-cv-01359-EJD
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                                                         10
                                   1   sake that the State violated the Constitution . . . .”). To the extent any of Cate remains good law,

                                   2   this court though finds that the Ninth’s Circuit’s reasoning on that issue is not applicable to the

                                   3   facts before this court. The Ninth Circuit found that “[a] defendant’s guilty plea implicates the

                                   4   Constitution,” such that the “guilty plea seals the deal between the state and the defendant, and

                                   5   vests the defendant with “a due process right to enforce the terms of his plea agreement.” Cuero,

                                   6   827 F.3d at 885 (quotations and citations omitted). For the reasons discussed above, neither

                                   7   Duvall nor Hall implicate the Constitution.

                                   8          Finally, Mr. Prescott’s reliance on Carrier, Schlup, and House does not support his claim.

                                   9   All three cases are inapposite because they dealt with actual innocence claims as a means to

                                  10   overcome procedural default. Procedural default is not an issue here.

                                  11          Mr. Prescott’s first claim does not warrant relief.

                                  12          b. Mr. Prescott’s Second Claim
Northern District of California
 United States District Court




                                  13          Mr. Prescott’s second claim is that his trial counsel, Mr. Plaine, was constitutionally

                                  14   deficient for failing to adequately investigate the authorship of the Letters. Claims based on the

                                  15   ineffective assistance of counsel have two prongs. First, “the defendant must show that counsel’s

                                  16   performance was deficient.” Strickland v. Washington, 466 U.S. 668, 687 (1984). Second, “the

                                  17   defendant must show that the deficient performance prejudiced the defense.” Id. “To establish

                                  18   deficient performance, a person challenging a conviction must show that counsel’s representation

                                  19   fell below an objective standard of reasonableness.” Richter, 562 U.S. at 104 (citation and

                                  20   quotation omitted). Habeas courts should apply a “strong presumption that counsel’s

                                  21   representation was within the wide range of reasonable professional assistance.” Id. (citation and

                                  22   quotation omitted). Regarding the prejudice prong, the petitioner must show “a reasonable

                                  23   probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

                                  24   been different. A reasonable probability is a probability sufficient to undermine confidence in the

                                  25   outcome.” Id. The attorney’s errors must have been so serious as to deprive the petitioner of a

                                  26   fair trail whose result is reliable. Id. “The inquiry under Strickland is ‘highly deferential, and

                                  27   ‘every effort [must] be made to eliminate the distorting effects of hindsight, to reconstruct the

                                  28   Case No.: 5:16-cv-01359-EJD
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                                                         11
                                   1   circumstances of counsel's challenged conduct, and to evaluate the conduct from counsel’s

                                   2   perspective at the time.’” Greenway v. Ryan, 856 F.3d 676, 679-80 (9th Cir. 2017) (quoting

                                   3   Strickland, 466 U.S. at 608).

                                   4          “The standards created by Strickland and § 2254(d) are both highly deferential, and when

                                   5   the two apply in tandem, review is doubly so.” Richter, 562 U.S. at 105 (quotations and citations

                                   6   omitted). “Federal habeas courts must guard against the danger of equating unreasonableness

                                   7   under Strickland with unreasonableness under § 2254(d). When § 2254(d) applies, the question is

                                   8   not whether counsel’s actions were reasonable. The question is whether there is any reasonable

                                   9   argument that counsel satisfied Strickland’s deferential standard.” Id.

                                  10          Mr. Prescott contends that Mr. Plaine’s investigation of the Letters was deficient because it

                                  11   did not continue after Mr. DeGarmo concluded that he could not reach a conclusion as to whether

                                  12   Mr. Jones was the author. Mr. Prescott contends that Mr. DeGarmo was not qualified to examine
Northern District of California
 United States District Court




                                  13   the letters and did not conduct an adequate analysis of the letters’ handwriting. He further argues

                                  14   that given the importance of the letters, Mr. Plaine was constitutionally obligated to further

                                  15   investigate the letters’ handwriting and authorship after Mr. DeGarmo’s inconclusive result. He

                                  16   supports this argument with the declaration of Ms. Fisher.

                                  17          The court concludes that it was not unreasonable for the Court of Appeal to reject this

                                  18   claim. To begin, there was considerable evidence that Mr. DeGarmo was well qualified to analyze

                                  19   the letters, and it was not unreasonable for the state court to reach that conclusion. Mr. DeGarmo

                                  20   has testified as an expert in over 300 cases. Dkt. No. 14-8 at 19. He undertook a five-year

                                  21   apprenticeship under the Chief Document Examiner in the California State Bureau of Criminal

                                  22   Identification and Investigations. Id. From 1976 to 2006, his job title was “Examiner of

                                  23   Questioned Documents” in the Alameda County Public Defender’s Office, where he worked as the

                                  24   in-house handwriting expert. Id. at 10, 20. Next, based on the evidence, it was not unreasonable

                                  25   for the Court of Appeal to find that Mr. DeGarmo’s analysis met the Strickland reasonableness

                                  26   standard. Mr. Plaine initially provided Mr. DeGarme with the two letters and three samples of Mr.

                                  27   Jones’s handwriting. Dkt. No. 14-8 at 9. Mr. DeGarmo then indicated that he needed more

                                  28   Case No.: 5:16-cv-01359-EJD
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                                                         12
                                   1   samples of Mr. Jones’s handwriting, so Mr. Plaine provided him with an additional 21 pages of

                                   2   Mr. Jones’s handwriting. Id. Mr. DeGarmo later stated his inability to reach a conclusion to Mr.

                                   3   Plaine by explaining that too many variations and differences to be inconclusive. Dkt. N0. 14-8 at

                                   4   9-10, 18.

                                   5          Finally, it was not unreasonable for the Court of Appeal to conclude that Mr. Plaine

                                   6   performed reasonably by not continuing to investigate the authorship of the letter. When Mr.

                                   7   DeGarmo told Mr. Plaine that he could not reach a conclusion as to whether Mr. Jones had written

                                   8   the letters, he did not indicate that further investigation would be useful, nor did he request further

                                   9   information, as he had previously. Dkt. No. 14-8 at 10. Mr. Plaine “relied on [Mr. DeGarmo’s]

                                  10   analysis, thinking he had provided [Mr. Plaine] an answer,” so Mr. Plaine “had no reason to think

                                  11   further investigation would be useful.” Id. “Attorneys are entitled to rely on the opinions of

                                  12   properly selected, adequately informed and well-qualified experts.” Crittenden v. Ayers, 624 F.3d
Northern District of California
 United States District Court




                                  13   943, 966 (9th Cir. 2010). Even though Mr. DeGarmo’s analysis of the authorship of the letters did

                                  14   not result in exculpating evidence, Mr. Plaine did not perform unreasonably by “mak[ing] the

                                  15   judgment not to pursue [the] line of inquiry further.” Id.

                                  16          Mr. Prescott’s second claim is denied.

                                  17          c. Mr. Prescott’s Third Claim

                                  18          The Confrontation Clause of the Sixth Amendment provides that in criminal cases the

                                  19   accused has the right to “be confronted with the witnesses against him.” U.S. Const. amend. VI.

                                  20   The ultimate goal of the Confrontation Clause is to ensure reliability of evidence, but it is a

                                  21   procedural rather than a substantive guarantee. Crawford v. Washington, 541 U.S. 36, 61 (2004).

                                  22   The Confrontation Clause applies not only to in-court testimony but also to out-of-court

                                  23   statements introduced at trial, regardless of the admissibility of the statements under state laws of

                                  24   evidence. Id. at 50-51. Confrontation Clause claims are subject to harmless error analysis.

                                  25   United States v. Nielsen, 371 F.3d 574, 581 (9th Cir. 2004); see also United States v. Allen, 425

                                  26   F.3d 1231, 1235 (9th Cir. 2005). For purposes of federal habeas corpus review, the standard

                                  27   applicable to violations of the Confrontation Clause is whether the inadmissible evidence had an

                                  28   Case No.: 5:16-cv-01359-EJD
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                                                         13
                                   1   actual and prejudicial effect upon the jury. See Hernandez v. Small, 282 F.3d 1132, 1144 (9th Cir.

                                   2   2002) (citing Brecht v. Abrahamson, 507 U.S. 619, 637 (1993)).

                                   3          The Confrontation Clause guarantees an opportunity for effective cross-examination, not

                                   4   cross-examination that is effective in whatever way, and to whatever extent, the defense might

                                   5   wish. Delaware v. Fensterer, 474 U.S. 15, 20 (1985). Accordingly, “trial judges retain wide

                                   6   latitude insofar as the Confrontation Clause is concerned to impose reasonable limits on such

                                   7   cross-examinations based on concerns about, among other things, harassment, prejudice,

                                   8   confusion of the issues, the witness' safety, or interrogation that is repetitive or only marginally

                                   9   relevant.” Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986); see also Plascencia v. Alameda,

                                  10   467 F.3d 1190, 1201-02 (9th Cir. 2006) (exclusion of cross-examination that would have provided

                                  11   cumulative or repetitive evidence did not violate Confrontation Clause or was harmless error);

                                  12   Menendez v. Terhune, 422 F.3d 1012, 1033 (9th Cir. 2005) (“[A] trial judge may exclude or limit
Northern District of California
 United States District Court




                                  13   evidence to prevent excessive consumption of time, undue prejudice, confusion of the issues, or

                                  14   misleading the jury. The trial judge enjoys broad latitude in this regard, so long as the rulings are

                                  15   not arbitrary or disproportionate.” (citations omitted)).

                                  16          Here, Mr. Prescott contends that his rights under the Confrontation Clause were violated

                                  17   by the trial court’s decision to bar cross-examination of Ms. Williams. Ms. Williams had told the

                                  18   police that when Mr. Prescott returned to the car, he was carrying a gun and that Mr. Prescott had

                                  19   told her that Mr. Jones had “wanted to shoot” but that Mr. Prescott “ran up on the dude.” Dkt. No.

                                  20   1-6 at 2. At trial though, she testified that she did not remember seeing a gun and that her

                                  21   statements to the police were “not really true. Id. During the trial, counsel for Mr. Jones filed a

                                  22   motion to question Ms. Williams about her testimony in an unrelated murder trial, which was

                                  23   proceeding at the same time. Id. at 11-12. Mr. Prescott argues that cross examination would have

                                  24   produced evidence that—in the other case—she had lied to the police in order to incriminate her

                                  25   husband, but later contradicted those statements in her trial testimony. The trial judge

                                  26   acknowledged that this evidence would be relevant to her credibility but excluded the evidence

                                  27   because of the likelihood of it creating confusion and undue delay outweighed its probative value.

                                  28   Case No.: 5:16-cv-01359-EJD
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                                                         14
                                   1   Id. at 12. The Court of Appeal found that this evidence would be cumulative and have little

                                   2   probative value because her credibility was already “severely undermined.” Id. Her testimony

                                   3   contradicted important aspects of her statements to the police. Id. She testified that she had

                                   4   “fabricated a little bit” of those statements. Id. She had been impeached with her three felony

                                   5   convictions. Id. She testified that alcohol and drug use impaired her memory when she was under

                                   6   the influence. Id. She also answered in the affirmative to the question “do you think it’s fair to

                                   7   say that this statement is true: That you are willing to lie often to get what you want.” Id.

                                   8   (alteration omitted).

                                   9          Mr. Prescott argues that the Supreme Court case Davis v. Alaska is on point and should

                                  10   control here. 415 U.S. 308 (1974). The court disagrees. There, the defendant was convicted of

                                  11   burglary and grand larceny for stealing a safe from a bar largely due to the testimony of a juvenile

                                  12   witness. Id. at 310-11. At the time, the witness was on probation by order of a juvenile court for
Northern District of California
 United States District Court




                                  13   burglarizing two cabins. Id. Citing state laws protecting the confidentiality of juvenile

                                  14   adjudications of delinquency, the trial court prohibited the defense from impeaching the witness

                                  15   about his probation and adjudications of delinquency. Id. at 312. The Supreme Court reversed. It

                                  16   acknowledged “the broad discretion of a trial judge to preclude repetitive” testimony, but found in

                                  17   that instance that the defendant was “unable to make a record from which to argue why” the

                                  18   witness was biased. Id. at 316, 318.

                                  19          The circumstances here are not analogous. Ms. Williams changed her story on the stand,

                                  20   and stated that she had initially misled the police so that she would not be charged. Dkt. 1-2 at 28.

                                  21   So, Mr. Prescott had a record from which he could argue that Ms. Williams was biased when she

                                  22   gave her initial statements to the police. Cross examination concerning her testimony in her

                                  23   husband’s murder trial would have gone to solely to her credibility. As the Court of Appeal noted,

                                  24   that subject was thoroughly covered at trial. The precluded cross examination would have been

                                  25   cumulative and lacking in probative value. Its exclusion was not an error warranting relief here.

                                  26          Mr. Prescott’s third claim for relief is denied.

                                  27

                                  28   Case No.: 5:16-cv-01359-EJD
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                                                         15
                                   1   IV.    Conclusion and Certificate of Appealability

                                   2          For the reasons discussed in this order, Mr. Prescott’s petition is denied. His Request for

                                   3   Order is terminated. Dkt. No. 25. The court issues a certificate of appealability as to his first and

                                   4   second claims. 28 U.S.C.§ 2253(c).

                                   5          IT IS SO ORDERED.

                                   6   Dated: December 12, 2019

                                   7                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                   8                                                    United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:16-cv-01359-EJD
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                                                         16
